     Case 2:17-cv-01157-DWL Document 167 Filed 04/12/19 Page 1 of 15



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Vickie Guanzon,                                    No. CV-17-01157-PHX-DWL
10                  Plaintiff,                          ORDER
11   v.
12   Vixxo Corporation,
13                  Defendant.
14
15          This lawsuit involves a claim under the Fair Labor Standards Act (“FLSA”) for

16   unpaid overtime. It is brought by Plaintiff Vickie Guanzon (“Plaintiff”) against Defendant

17   Vixxo Corporation (“Vixxo”).        The Court previously issued an order conditionally

18   certifying Plaintiff to pursue a collective action on behalf of similarly-situated Vixxo

19   employees. (Doc. 38.) Now that discovery has closed, Vixxo has moved to decertify the

20   collective action. (Doc. 149.) As explained below, the motion will be granted.

21                                        BACKGROUND

22   A.     The Parties

23          Vixxo is a “facilities maintenance” company whose clients include convenience

24   stores, retail establishments, grocery stores, and restaurants. In a nutshell, these companies

25   hire Vixxo to help maintain their buildings and equipment.           If, for an example, a

26   convenience store that was a Vixxo client experienced a broken Slurpee machine, the store

27   would call Vixxo, which would, in turn, arrange for a third-party service provider to come

28   to the store and fix the machine.
     Case 2:17-cv-01157-DWL Document 167 Filed 04/12/19 Page 2 of 15



 1          Customer requests of this sort are usually routed to Vixxo employees known as
 2   Customer Service Representatives (“CSRs”). CSRs are trained to address such requests
 3   by selecting a service provider from a preapproved list and scheduling a service call. They
 4   are also trained to interact with customers and to follow-up on service requests to ensure
 5   the necessary repairs were completed. CSRs are not afforded much discretion when it
 6   comes to choosing which service provider to call and deciding how much money to
 7   authorize for a particular service call.
 8          Vixxo also employs a different category of employees called Team Leads. Plaintiff
 9   is such an employee. Team Leads typically deal with only one customer. As discussed
10   below, the parties disagree as to how much discretion and independent decision-making
11   authority Team Leads possess.
12          Vixxo classifies all of its CSRs as “non-exempt” employees, in the parlance of the
13   FLSA, and thus pays them for any overtime worked. In contrast, Vixxo classifies all of its
14   Team Leads as “exempt” employees under the FLSA and doesn’t pay them overtime.
15   B.     Procedural History
16          In April 2017, Plaintiff filed a complaint against Vixxo alleging that she and other
17   Team Leads were misclassified as exempt under the FLSA and wrongfully denied overtime
18   wages. (Doc. 1.)
19          In June 2017, Plaintiff moved for conditional certification to proceed as a collective
20   action. (Doc. 19.)
21          On January 3, 2018, the Court granted Plaintiff’s motion in part, allowing Plaintiff
22   to “pursue relief with any similarly situated individuals” who fit the following description:
23          All current and former “Customer Service Team Leads” (1) who were
            employed by Vixxo throughout the United States from three years prior to
24
            the issuance of the Notice to present, and (2) who were not paid overtime
25          compensation for hours worked beyond forty (40) in a week at a rate not less
            than one and one-half (1.5) times their regular wage, and (3) who sign an
26          agreement to join the class.
27
     (Doc. 38 at 5-6.) The Court noted, however, that its conditional certification decision
28
     merely reflected a finding that Plaintiff had “met the lenient standard for notifying potential


                                                  -2-
     Case 2:17-cv-01157-DWL Document 167 Filed 04/12/19 Page 3 of 15



 1   class members about opting into the class” and that “[w]hether the differences between
 2   Team leads are substantial enough to defeat collective action is a question better resolved
 3   at the second stage of analysis after a period of discovery.” (Id. at 4.)
 4           On October 31, 2018, this case was reassigned to the undersigned judge. (Doc.
 5   127.)
 6           The opt-in period and discovery have now closed and a total of 37 Team Leads wish
 7   to proceed collectively as plaintiffs. During discovery, 12 of the 37 plaintiffs were
 8   deposed. (Doc. 149 at 7.)
 9           On April 12, 2018, the Court heard oral argument on the motion to decertify.
10                                      LEGAL STANDARD
11           The FLSA provides that a party may bring a collective action on behalf of other
12   “similarly situated” employees. 29 U.S.C. § 216(b). The statute does not, however, define
13   this crucial term. Until 2018, the Ninth Circuit also hadn’t defined it.
14           In Campbell v. City of Los Angeles, 903 F.3d 1090 (9th Cir. 2018), the Ninth Circuit
15   filled this void. Noting that “neither the FLSA nor the case law of this circuit offers much
16   express guidance on collective action practice,” id. at 1108, the Campbell court addressed
17   three issues that are relevant here: (1) “the proper procedure for determining whether the
18   collective action mechanism is appropriate” (id. at 1108-10); (2) “the meaning of the
19   statutory term ‘similarly situated’” (id. at 1110-17); and (3) “the standard the district court
20   should apply in evaluating a post-discovery motion for decertification” (id. at 1117-19).
21   A.      Certification Procedure
22           First, the Campbell court observed that lower courts had “arrived at a loose
23   consensus” that the proper certification procedure is a “two-step approach” under which
24   (1) the plaintiff may, around the pleading stage, seek “preliminary certification” and (2)
25   the employer may, at or after the close of discovery, file a motion for “decertification.” Id.
26   at 1108-10. The court concluded “as a matter of first impression in this circuit” that,
27   although this approach is not compelled by the text of the FLSA or by Supreme Court
28   precedent, it is generally appropriate. Id. The court summarized: “[A]s a general rule, the


                                                  -3-
     Case 2:17-cv-01157-DWL Document 167 Filed 04/12/19 Page 4 of 15



 1   two-step process, culminating in a decertification motion on or after the close of relevant
 2   discovery, has the advantage of ensuring early notice of plausible collective actions, then
 3   eliminating those whose promise is not borne out by the record.” Id. at 1110.
 4   B.     Definition Of “Similarly Situated”
 5          Next, the Campbell court addressed “the meaning of the term ‘similarly situated.’”
 6   Id. at 1110. The court began by noting that “[t]here is no established definition of the
 7   FLSA’s ‘similarly situated’ requirement, nor is there an established test for enforcing it.
 8   This absence of authority is surprising, as being ‘similarly situated’ is a key condition for
 9   proceeding in a collective, and thus the issue on which a grant or denial of decertification
10   generally depends.” Id. at 1110-11.
11          Next, the court summarized the relevant case law on this topic. Id. at 1111-14. It
12   noted that “two approaches to the ‘similarly situated’ requirement have emerged”: (1) a
13   “minority approach” of applying certification standards similar to those established by Rule
14   23 of the Federal Rules of Civil Procedure; and (2) a “majority approach,” which is “often
15   called—not very helpfully—the ‘ad hoc’ test,” that consists of “a three-prong test that
16   focuses on points of potential factual or legal dissimilarity between party plaintiffs.” Id.
17          The court declined to endorse either approach. As for the minority approach, the
18   court concluded that “mimicking the Rule 23 standards in evaluating section 216(b) actions
19   is not appropriate” because, inter alia, the two provisions are dissimilar “in language and
20   structure and “unlike Rule 23, the collective action mechanism is, in effect, tailored
21   specifically to vindicating federal labor rights.” Id. at 1111-13. As for the majority
22   approach, the court identified two “major flaws” with it: (1) it seeks to assess similarity “at
23   such a high level of abstraction that it risks losing sight of the statute underlying it . . . [and]
24   offers no clue as to what kinds of ‘similarity’ matter under the FLSA. It is, in effect, a
25   balancing test with no fulcrum,” id. at 1113-14; and (2) “its ‘fairness and procedural
26   considerations’ prong’” is too “open-ended” and creates a temptation “to import, through
27   a back door, requirements with no application to the FLSA—for example, the Rule 23(b)(3)
28   requirements of adequacy of representation, superiority of the group litigation mechanism,


                                                    -4-
     Case 2:17-cv-01157-DWL Document 167 Filed 04/12/19 Page 5 of 15



 1   or predominance of common questions.” Id. at 1115-16.
 2          In an effort to avoid these flaws, the court articulated a new rule to be applied by
 3   district courts within the Ninth Circuit. Specifically, it explained that “[t]he natural answer
 4   to the proper inquiry—what ‘similarly situated’ means—is . . . that party plaintiffs must be
 5   alike with regard to some material aspect of their litigation.” Id. at 1114. The court
 6   elaborated that “in the collective action context, what matters is not just any similarity
 7   between party plaintiffs, but a legal or factual similarity material to the resolution of the
 8   party plaintiffs’ claims, in the sense of having the potential to advance these claims,
 9   collectively, to some resolution.” Id. at 1115. The court also emphasized that, although it
10   might be permissible in limited circumstances to grant a motion to decertify based on
11   procedural considerations, “decertification of a collective action of otherwise similarly
12   situated plaintiffs cannot be permitted unless the collective mechanism is truly infeasible.”
13   Id. at 1116. Finally, in a footnote, the court clarified that “[w]e do not intend to preclude
14   the district courts from employing, if they wish, a version of the ad hoc test modified so as
15   to account for the flaws we have identified. Nor do we intend to preclude the district courts
16   from employing any other, differently titled or structured test that otherwise gives full
17   effect to our understanding of section 216(b).” Id. at 1117 n.21.
18   C.     Standard For Evaluating Decertification Motions
19          Last, the Campbell court “turn[ed] to the standard the district court should apply in
20   evaluating a post-discovery motion for decertification.” Id. at 1117. The court concluded
21   that when “decertification overlaps with the merits of the underlying FLSA claims, the
22   summary judgment standard is the appropriate one.” Id. The court further “emphasize[d]
23   . . . that as with a motion formally styled as summary judgment, the district court may not,
24   on a merits-dependent decertification motion, weigh evidence going to the merits. If
25   collective treatment is premised on a genuine dispute of material fact as to the merits of the
26   party plaintiffs’ FLSA claims, the collective action cannot be decertified unless the factual
27   dispute is resolved against the plaintiffs’ assertions by the appropriate factfinder.” Id. at
28   1119. Finally, the court also clarified that the burden remains with the plaintiff, even at


                                                  -5-
     Case 2:17-cv-01157-DWL Document 167 Filed 04/12/19 Page 6 of 15



 1   the decertification stage, to demonstrate that collective treatment is appropriate. Id. at
 2   1117-18 (citing Morgan v. Family Dollar Stores, Inc., 551 F.3d 1233, 1261 (11th Cir.
 3   2008)).1
 4                                          DISCUSSION
 5   A.     The Merits Dispute
 6          Before addressing the parties’ decertification-related arguments, it is necessary to
 7   identify the substantive FLSA issues that are at issue in this case. This is because, under
 8   Campbell, the decertification analysis must turn on whether the members of the plaintiff
 9   class are “alike with regard to some material aspect of their litigation. . . . [W]hat matters
10   is not just any similarity between party plaintiffs, but a legal or factual similarity material
11   to the resolution of the party plaintiffs’ claims, in the sense of having the potential to
12   advance these claims, collectively, to some resolution.” 903 F.3d at 1114-15.
13          The primary disputed issue in this case is the applicability of the FLSA’s
14   “administrative exemption,” which provides that an employee need not be paid overtime if
15   three elements are satisfied: (1) the employee earns at least $455 each week, (2) the
16   employee’s “primary duty” is “the performance of office or non-manual work directly
17   related to the management or general business operations of the employer or the employer’s
18   customers,” and (3) that primary duty “includes the exercise of discretion and independent
19   judgment with respect to matters of significance.” 29 C.F.R. § 541.200(a).2 Vixxo’s
20
     1
             In Morgan, the Eleventh Circuit held that, although “[t]he second stage is triggered
21   by an employer’s motion for decertification . . . [a]t this point, the district court has a much
     thicker record than it had at the notice stage, and can therefore make a more informed
22   factual determination of similarity. The second stage is less lenient, and the plaintiff bears
     a heavier burden.” 551 F.3d at 1261 (citations omitted).
23   2
             The FLSA also has an “executive exemption,” which provides that an employee
24   need not be paid overtime if the employee (1) earns at least $455 each week, (2) has the
     “primary duty” of “management of the enterprise in which the employee is employed or of
25   a customarily recognized department or subdivision thereof”’; (3) “customarily and
     regularly directs the work of two or more other employees”; and (4) has “the authority to
26   hire or fire other employees or whose suggestions and recommendations as to the hiring,
     firing, advancement, promotion, or any other change of status of other employees are given
27   particular weight.” 29 C.F.R. § 541.100. Although Vixxo contends that some of the 37
     plaintiffs were also properly classified as exempt under that exemption and seeks
28   decertification on that basis (Doc. 149 at 16-17), the Court will not address this claim in
     light of its conclusions regarding the administrative exemption.


                                                  -6-
     Case 2:17-cv-01157-DWL Document 167 Filed 04/12/19 Page 7 of 15



 1   position is that all 37 Team Leads were properly classified as exempt because each met the
 2   $455 salary floor, each had a primary job responsibility—“ensuring that proper repairs
 3   were made to customers’ facilities and equipment”—that satisfies the second element of
 4   the test, and each was vested with significant discretion and independent judgment when
 5   carrying out this responsibility. (Doc. 149 at 6-7.) Plaintiff’s position, meanwhile, is that
 6   although the first element of the test is satisfied, she and the other plaintiffs were
 7   improperly classified as exempt because overseeing repair and maintenance requests
 8   doesn’t satisfy the second element and Team Leads weren’t, in any event, vested with a
 9   sufficient level of discretion and independent judgment to satisfy the third element. (Doc.
10   157 at 9-11.)
11   B.     The Parties’ Decertification Arguments
12          In its motion to decertify (Doc. 149), Vixxo argues that the “critical question” in the
13   case is whether the third element of the FLSA’s administrative exemption is satisfied—
14   that is, whether each plaintiff’s “primary duties included the exercise of discretion and
15   independent judgment with respect to matters of significance”—and that collective
16   treatment of that question would be inappropriate because the 12 deposed plaintiffs’
17   “testimonies differed significantly on fundamental job responsibilities and the discretion
18   involved in performing them.” (Id. at 7.) Specifically, Vixxo argues the deposed plaintiffs
19   provided inconsistent testimony regarding whether they had discretion when performing
20   the following seven job functions: (1) authorizing service calls that exceeded customers’
21   preapproved cost limits;3 (2) selecting new vendors to perform service calls;4 (3) expediting
22   service requests;5 (4) receiving quotes from and negotiating rates with vendors and/or
23   3
             According to Vixxo, five plaintiffs (Bailey, Morse, Williams, Urciuoli, and Dillard)
     testified they had discretion to authorize such calls, while three plaintiffs (Salzarulo, Fagen,
24   and Vertucci) testified they didn’t. (Id. at 7-10.)
     4
25           According to Vixxo, seven plaintiffs (Morse, Williams, Vierheller, Urciouli, Dubek,
     Dillard, and Vertucci) testified they had discretion to recommend and/or choose new
26   vendors, while four plaintiffs (Bailey, Salzarulo, Norgren, and Plaintiff) testified they
     weren’t involved in this process. (Id. at 10-11.)
27   5
             According to Vixxo, four plaintiffs (Morse, Fagen, Dubek, and Dillard) testified
     they had discretion to expedite particular service requests if the circumstances required
28   immediate action, while five plaintiffs (Williams, Vierheller, Norgren, Vertucci, and
     Plaintiff) testified they weren’t allowed to expedite calls or required managerial approval

                                                  -7-
     Case 2:17-cv-01157-DWL Document 167 Filed 04/12/19 Page 8 of 15



 1   resolving billing disputes with customers;6 (5) training other employees;7 (6) making
 2   recommendations to improve policies and procedures;8 and (7) serving as subject matter
 3   experts.9 (Id. at 7-16.) Vixxo also cites a variety of cases suggesting these job functions
 4   has been recognized, in prior FLSA-related litigation, as potentially involving enough
 5   discretion and independent judgment to satisfy the third element of the administrative
 6   exemption. (Id.)
 7          In her response (Doc. 157), Plaintiff begins by arguing that “[i]t is self-evident” that
 8   the burden falls onto Vixxo to justify decertification. (Id. at 2.) Next, Plaintiff identifies
 9   four reasons why decertification should be denied here. First, Plaintiff notes that Carla
10   Coward, a consultant hired by Vixxo, concluded it was appropriate to use the same generic
11   job description for all Team Leads. (Id. at 3-5.) According to Plaintiff, this decision to
12   “designate[] every Team Lead as having substantially similar job duties and
13   responsibilities” is “the opposite of what [Vixxo] claims here.” (Id.) Second, Plaintiff
14   argues that Vixxo has overstated the degree of discretion its Team Leads actually
15   possessed. (Id. at 5-8, 11.) With respect to the first job function discussed in Vixxo’s
16   motion (authorizing service calls that exceed preapproved cost limits), Plaintiff argues such
17
18   to do so. (Id. at 11-12.)
     6
             According to Vixxo, six plaintiffs (Salzarulo, Morse, Vierheller, Bailey, Dillard,
19   and Fagen) testified they were responsible for getting quotes from service providers and
     had discretion to seek quotes from other providers if they thought the initial quote was too
20   high, while four plaintiffs (Williams, Dubek, Vertucci, and Plaintiff) testified they weren’t
     involved in obtaining quotes or assessing whether the quotes were too high. (Id. at 12-13.)
21   Vixxo also contends that six plaintiffs (Salzarulo, Morse, Vierheller, Urciuoli, Dillard, and
     Plaintiff) testified they were responsible for handling billing disputes with customers. (Id.)
22   7
             According to Vixxo, four plaintiffs (Bailey, Salzarulo, Morse, and Urciuoli)
23   testified they were responsible for training and coaching CSRs and/or other Team Leads,
     and another two plaintiffs (Dubek and Vertucci) testified they were responsible for
24   mentoring CSRs, while at least three other plaintiffs (Fagen, Norgren, and Plaintiff)
     testified they had no responsibilities in these areas. (Id. at 14.)
25   8
             According to Vixxo, three plaintiffs (Vierheller, Norgren, and Plaintiff) testified
     they were responsible for recommending changes to Vixxo’s internal processes, while one
26   plaintiff (Dubek) claimed to possess no responsibility in this area. (Id. at 15.)
     9
27           According to Vixxo, three plaintiffs (Fagan, Vierheller, and Dubek) testified they
     served as Vixxo’s in-house subject-matter experts on various topics (fish tanks, gas spills,
28   and restaurant repairs, respectively), while the remaining plaintiffs failed to provide
     comparable testimony. (Id. at 15-16.)


                                                  -8-
     Case 2:17-cv-01157-DWL Document 167 Filed 04/12/19 Page 9 of 15



 1   discretion only existed in “emergency situations” and, even then, Team Leads were
 2   required “to follow a set protocol and were capped at a low dollar amount.” (Id. at 6-7
 3   n.20.) With respect to the second job function (selecting new vendors to perform service
 4   calls), Plaintiff argues that “the service providers were pre-selected from an approved list
 5   [and] Plaintiffs were not permitted to find new service providers outside the pre-approved
 6   list.” (Id. at 6 n.15.) And with respect to the fifth function (training other employees),
 7   Plaintiff argues that Vixxo hasn’t identified a specific “instance where a Team Lead’s
 8   mentorship amounted to direct management of employees as required to meet the
 9   Administrative Exception’s requirements.” (Id. at 6 n.16.) Third, Plaintiff argues that it
10   would violate the FLSA’s remedial purpose, and be “judicially inefficient,” to requite each
11   plaintiff to individually litigate his or her claims. (Id. at 8-9.) Fourth, Plaintiff argues that
12   Vixxo can’t satisfy the second element of the administrative exemption because Team
13   Leads aren’t “actively engaged in the overall management of VIXXO Corporation.” (Id.
14   at 9-11.)
15          In its reply (Doc. 160), Vixxo first addresses the Coward evidence. Vixxo argues
16   that Coward’s testimony is only relevant to whether the alleged FLSA violations in this
17   case were willful, Coward didn’t testify that all Team Leads’ job duties were the same, and
18   the exemption analysis turns on the actual substance of each employee’s work activities,
19   not the job titles assigned by the employer. (Id. at 2-4.) Vixxo also cites various cases
20   recognizing that decertification may be appropriate even when the plaintiff’s theory is that
21   an entire class of employees was misclassified. (Id. at 4-6.) As for Plaintiff’s arguments
22   concerning the second element of the administrative exemption, Vixxo argues that element
23   may be satisfied by performing work for the employer’s customers and, here, the Team
24   Leads were responsible for maintaining the facilities of its customers. (Id. at 6-7.) Next,
25   Vixxo argues that Plaintiff’s arguments concerning the limited discretion possessed by
26   Team Leads are “directly contrary to their own deposition testimony.” (Id. at 7-9.) Vixxo
27   also notes that Plaintiff did not even attempt, in her brief, to address several of the job
28   functions identified in its motion. (Id. at 8 n.4.) Finally, Vixxo disputes Plaintiff’s


                                                   -9-
     Case 2:17-cv-01157-DWL Document 167 Filed 04/12/19 Page 10 of 15



 1   arguments concerning the burden of proof and argues that the burden falls onto the FLSA
 2   plaintiff, even at the decertification stage, to prove similarity. (Id. at 11-12.)
 3   C.     Preliminary Issues
 4          The decertification analysis here turns on whether the 37 plaintiffs are similarly
 5   situated with respect to the amount of discretion they possessed—this is the issue that is
 6   “material to the resolution of the party plaintiffs’ claims.” Campbell, 903 F.3d at 1114-15.
 7   Before addressing that issue, however, it is necessary to resolve some additional issues
 8   raised in the parties’ briefs.
 9          First, Plaintiff’s argument concerning the burden of proof (i.e., it is “self evident”
10   that the burden falls onto Vixxo to justify decertification) is incorrect. Campbell clarified
11   that the burden of proof remains with the plaintiff, even at the decertification stage, to show
12   that collective treatment is appropriate. Id. at 1117-18 (citing Morgan, 551 F.3d at 1261).10
13          Second, Plaintiff’s arguments concerning the second element of the administrative
14   exemption are both inaccurate and irrelevant. The text of the FLSA makes clear that the
15   second element may be satisfied if the employee’s primary duty “related to the
16   management or general business operations of the employer or the employer’s customers.”
17   29 C.F.R. § 541.201(a) (emphasis added). See also id. § 541.201(c) (“[E]mployees acting
18   as advisers or consultants to their employer’s clients or customers . . . may be exempt.”).
19   Thus, the Team Leads may qualify even though they weren’t actively involved in managing
20   Vixxo’s affairs—involvement in the affairs of Vixxo’s clients can suffice. Additionally,
21   the question presently before the Court isn’t whether Plaintiff will ultimately prevail on her
22   FLSA claim. Instead, it’s whether the 37 plaintiffs are “similarly situated” in a manner
23   that would warrant collective treatment of all of their claims. Vixxo concedes that all 37
24   plaintiffs are similarly situated for purposes of the second element of the administrative
25   exemption. (Doc. 160 at 7 n.3.) The disputed issue is whether they’re similarly situated
26   for purposes of the third element.
27
     10
28          However, even if Vixxo did bear the burden of proof here, the Court would conclude
     that decertification is warranted.


                                                  - 10 -
     Case 2:17-cv-01157-DWL Document 167 Filed 04/12/19 Page 11 of 15



 1          Third, Plaintiff’s arguments concerning the FLSA’s statutory purpose, and the
 2   judicial inefficiency of proceeding with 37 separate lawsuits, are accurate but not
 3   dispositive. In Campbell, even though the Ninth Circuit emphasized “the FLSA’s remedial
 4   purpose” and cautioned that “decertification of a collective action of otherwise similarly
 5   situated plaintiffs cannot be permitted unless the collective mechanism is truly infeasible,”
 6   id. at 1116, the court ultimately affirmed the district court’s decertification decision
 7   because the plaintiffs had failed to identify a legitimate “basis for proceeding in a
 8   Department-wide collective.” Id. at 1121. Thus, even though the Court must afford
 9   deference to Plaintiff’s desire to pursue collective litigation, this deference isn’t a blank
10   check—there still must be a showing that the 37 plaintiffs are similarly situated in material
11   respects.   Cf. Hazelbaker v. Metropolitan Property & Casualty Ins. Co., 2014 WL
12   5304911, *5 (D. Ariz. 2014) (granting motion to decertify and noting that, although “[t]he
13   Court does not take lightly the collective action’s effect of reducing the burden on Plaintiffs
14   through the pooling of resources . . . the multitude of individualized inquiries defeat the
15   purpose of trying Plaintiffs’ claims in common”).
16          Fourth, Plaintiff’s reliance on the Coward evidence is misplaced. Coward was a
17   consultant who advised Vixxo to utilize the same generic job description for all Team
18   Leads. Although Plaintiff’s argument concerning the Coward evidence has some surface
19   appeal—how can Vixxo argue its Team Leads possessed vastly divergent levels of
20   discretion when its own job description seemed to characterize the positions as fungible?—
21   courts have rejected similar arguments and made clear that the decertification analysis must
22   turn on whether the class members were actually performing similar duties. For example,
23   in Stevens v. HMSHost Corp., 2014 WL 4261410 (E.D.N.Y. 2014), the district court
24   granted a motion to decertify, even though the defendant had uniformly classified all of its
25   assistant managers as exempt under the FLSA’s executive exemption, because “the
26   deposed plaintiffs’ testimony evidences a wide disparity in both the amount of exempt
27   work plaintiffs performed and the amount of authority and discretion plaintiffs were
28   allowed to exercise.”     Id. at *5.   In reaching this conclusion, the court noted that


                                                 - 11 -
     Case 2:17-cv-01157-DWL Document 167 Filed 04/12/19 Page 12 of 15



 1   “Defendants’ blanket classification decision and uniform corporate policies do not on their
 2   own render plaintiffs similarly situated. Although it can be evidence of similarity, it is well
 3   established that blanket classification decisions do not automatically qualify the affected
 4   employees as similarly situated, nor eliminate the need to make a factual determination as
 5   to whether class members are actually performing similar duties.” Id. (citation and internal
 6   quotation marks omitted). See also Green v. Harbor Freight Tools USA, Inc., 888 F. Supp.
 7   2d 1088, 1099 (D. Kan. 2012) (“Plaintiffs may not rely on the job description itself as
 8   generalized evidence of the scope and similarity of their daily activities. Instead, the Court
 9   must conduct a fact-intensive inquiry into the daily activities of each individual plaintiff in
10   order to adequately identify the actual scope of Plaintiffs’ job duties to determine the extent
11   and consequences of any disparities among them.”); Beauperthuy v. 24 Hour Fitness USA,
12   Inc., 772 F. Supp. 2d 1111, 1131 (N.D. Cal. 2011) (“The Ninth Circuit [has] made clear . .
13   . that an analysis of what job duties each employee actually performed is more probative
14   than an employer’s classification policy when considering whether plaintiffs are similarly
15   situated.”) (citation omitted).11
16   D.     Decertification Analysis
17          On the merits, the Court agrees with Vixxo that decertification is required here
18   because the 37 plaintiffs are not “similarly situated” with respect to the amount of
19   discretion and independent decision-making authority they possessed. In its motion, Vixxo
20   identified seven different job functions as to which the plaintiffs provided divergent
21   deposition testimony concerning the degree of discretion they possessed. Vixxo also cited
22   case law suggesting those job functions can trigger the administrative exemption if
23   performed with a sufficient degree of discretion. See, e.g., Clark v. Shop24 Global, LLC,
24   77 F. Supp. 3d 660, 676-77 (S.D. Ohio 2015) (repairman wasn’t entitled to summary
25   judgment on FLSA misclassification claim because he had authority to “cho[o]se part
26   supplier[s] without immediate direction or supervision” and “had discretion to choose the
27   parts to buy for the Defendants’ inventory, subject to financial approval from management
28   11
            Beauperthuy was abrogated on other grounds by Campbell.


                                                 - 12 -
     Case 2:17-cv-01157-DWL Document 167 Filed 04/12/19 Page 13 of 15



 1   for particularly expensive items”); Bailey v. Alpha Techs. Inc., 2017 WL 4167929 (W.D.
 2   Wash. 2017) (granting summary judgment to employer in FLSA misclassification case in
 3   part because the plaintiff “had authority to commit the Defendants to matters of significant
 4   financial impact based on her unfettered discretion to purchase up to $10,000 of production
 5   inventory materials from outside manufacturers”). In her response, Plaintiff only attempted
 6   to address Vixxo’s factual arguments concerning three of the seven functions (exceeding
 7   preapproved cost limits, selecting new vendors, and training other employees) and didn’t
 8   dispute Vixxo’s legal arguments concerning whether the identified functions can trigger
 9   the administrative exemption. These omissions, standing alone, suggest Vixxo’s motion
10   should be granted. Cf. Hopkins v. Women’s Div., Gen. Bd. Of Global Ministries, 284 F.
11   Supp. 2d 15, 25 (D.D.C. 2003) (“[W]hen a plaintiff files an opposition to a dispositive
12   motion and addresses only certain arguments raised by the defendant, a court may treat
13   those arguments that the plaintiff failed to address as conceded.”).
14          Moreover, some of the factual assertions contained in Plaintiff’s brief are belied by
15   the record. For example, although Plaintiff asserts that “Plaintiffs were not permitted to
16   find new service providers outside of the pre-approved list” (Doc. 157 at 6 n.15), the only
17   evidence cited by Plaintiff in support of this assertion is a passage from the Coward
18   deposition. Yet in the cited passage, Coward stated she could only speculate on that topic.
19   (Doc. 158-1 at 24-25 [Q: “Am I correct . . . that service provider has to be on the list
20   provided by VIXXO?” A: “That would be speculation on my part, but I would think so.”].)
21   Moreover, two of the plaintiffs testified during their depositions that they were allowed to
22   select new vendors without consulting a pre-approved list. (Doc. 150-1 at 138 [Urciuoli,
23   answering “yes” to the question “so you had discretion on which vendors to use on any
24   call”]; Doc. 150-1 at 39-40 [Williams, stating that the pre-approved list was often
25   “outdated” and not “accurately updated” and that she sometimes had “to try to find
26   somebody to get out there” when the vendors on the list weren’t available].)
27          In short, Vixxo has demonstrated that the 12 plaintiffs who were deposed in this
28   case provided divergent testimony concerning whether they had discretion to exceed


                                                - 13 -
     Case 2:17-cv-01157-DWL Document 167 Filed 04/12/19 Page 14 of 15



 1   preapproved cost limits, select new vendors who weren’t on a pre-approved list, expedite
 2   service requests, negotiate rates with vendors, resolve billing disputes with customers, and
 3   train other employees.12 These aren’t immaterial differences—they go to the heart of the
 4   merits issue to be decided at trial, which is whether each Team Lead was properly classified
 5   as exempt under the administrative exemption because he or she had a “primary duty that
 6   includes the exercise of discretion and independent judgment with respect to matters of
 7   significance.” 29 C.F.R. § 541.200(a). Thus, the Court cannot conclude the 37 plaintiffs
 8   are “similarly situated” in a manner that would justify litigating their claims in a collective
 9   action. Campbell, 903 F.3d at 1114-15.13
10          Finally, it is worth noting that other courts have granted decertification requests in
11   analogous circumstances. See, e.g., Bradford v. CVS Pharmacy, Inc., 308 F.R.D. 696, 698-
12   99 (N.D. Ga. 2015) (ordering decertification, even though the plaintiffs sought to challenge
13   the employer’s uniform application of the administrative exemption to all of its “regional
14   loss prevention managers,” because “the discovery has revealed multiple distinctions in the
15   job duties performed by the various opt-in Plaintiffs . . . [that] will force the Court to
16   conduct an individualized inquiry for each opt-in Plaintiff to determine whether a particular
17   FLSA defense—e.g., the administrative exemption—applies”); Stevens, 2014 WL
18   4261410 at *7 (ordering decertification, even though plaintiffs sought to challenge
19   employer’s uniform application of an exemption to an entire class of employees, because
20   “the opt-in plaintiffs’ testimony varies significantly with respect to the factors relevant to
21   the FLSA exemptions”).
22          …
23          …
24   12
             As discussed during oral argument, the Court is less persuaded that the final two job
     functions identified by Vixxo are the sort of functions that could satisfy the third element
25   of the FLSA’s administrative exemption.
     13
26           The Court would reach the same conclusion if it were to apply the “ad hoc” test as
     modified by Campbell. This case involves disparate employment settings between the
27   plaintiffs, Vixxo would seek to advance individual defenses as to each plaintiff at trial, and
     fairness and procedural considerations support decertification because the multitude of
28   individualized inquiries required at any trial would defeat the purpose of collective
     treatment.


                                                 - 14 -
     Case 2:17-cv-01157-DWL Document 167 Filed 04/12/19 Page 15 of 15



 1        Accordingly, IT IS ORDERED that:
 2        (1)   Vixxo’s motion for decertification (Doc. 149) is granted;
 3        (2)   The claims of all opt-in plaintiffs are dismissed without prejudice; and
 4        (3)   This matter shall proceed in the name of Plaintiff Guanzon alone.
 5        Dated this 12th day of April, 2019.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                - 15 -
